UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 17-6203

ERIC SUMTER,

                     Petitioner - Appellant,

              v.

WARDEN LIEBER CORRECTIONAL INSTITUTION,

                     Respondent – Appellee,

              and

ALAN WILSON,

                     Respondent.


Appeal from the United States District Court for the District of South Carolina, at Florence.
Henry M. Herlong, Jr., Senior District Judge. (4:16-cv-00739-HMH)


Submitted: August 17, 2017                                        Decided: August 21, 2017


Before KEENAN, THACKER, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Eric Sumter, Appellant Pro Se. Donald John Zelenka, Deputy Attorney General, William
Edgar Salter, III, Assistant Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Eric Sumter seeks to appeal the district court’s order accepting the recommendation

of the magistrate judge and denying relief on his 28 U.S.C. § 2254 (2012) petition. The

order is not appealable unless a circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1)(A) (2012). A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2012).

When the district court denies relief on the merits, a prisoner satisfies this standard by

demonstrating that reasonable jurists would find that the district court’s assessment of the

constitutional claims is debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000);

see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003). When the district court denies

relief on procedural grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a debatable claim of the denial

of a constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Sumter has not made

the requisite showing. Accordingly, we deny Sumter’s motion for a new trial and for

appointment of counsel, deny a certificate of appealability, deny leave to proceed in forma

pauperis, and dismiss the appeal. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                                  DISMISSED




                                               2